IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-35,935-04


                      EX PARTE RAYMUNDO MELENDEZ, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 20080D04159-168-02 IN THE 168TH DISTRICT COURT
                            FROM EL PASO COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

possession of a controlled substance and sentenced to imprisonment for twenty-two years.

        On October 11, 2014, findings of fact and conclusions of law were signed by the trial court.

Those findings state that the trial court made such findings after consideration of the record,

including “the State’s answer on remand, its attached affidavit and exhibits.” The habeas record does

not include any response from the State, nor does it contain any affidavits or exhibits. The habeas
record is incomplete. We remand this application to the 168th District Court of El Paso County to

supplement the record with the documents it considered before making its findings and conclusions.

         This application will be held in abeyance until the trial court has supplemented the record.

A supplemental transcript containing the State’s response, including all affidavits and exhibits, and

any other documents not included in the record already sent to this Court, shall be forwarded to this

Court within 30 days of the date of this order. Any extensions of time shall be obtained from this

Court.



Filed: January 14, 2015
Do not publish